Case: 19-14844 Doc:10_ Filed: 12/23/19 Page: 1of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

In Re:

Jennifer Nicole Stolfa Case No. 19-14844-JDL

Chapter 13

Debtor.

MOTION TO DISMISS CASE FOR FAILURE TO FILE SCHEDULES,
PLAN, EVIDENCE OF INCOME, MEANS TEST FORMS AND/OR VALID CREDIT
COUNSELING CERTIFICATE(S) COMBINED WITH BRIEF IN SUPPORT
AND NOTICE OF OPPORTUNITY FOR HEARING
COMES NOW John Hardeman, Chapter 13 Trustee ("Trustee"), and files his Motion to
Dismiss the above-styled Chapter 13 case pursuant to provisions of 11 U.S.C. Sections 109, 521,
1321 and 1307(c) and Rules 1007, 1007-1 and 3015 of the Federal Rules of Bankruptcy Procedure.
In support of his Motion, the Trustee would show the Court the following:
1. The instant bankruptcy case was filed under Chapter 13 on December 02, 2019. The

schedules, plan, evidence of income, means test forms and valid credit counseling certificate(s) were

required to be filed by December 16, 2019, and to date, have not all been filed.
Case: 19-14844 Doc: 10 Filed: 12/23/19 Page: 2 of 4

2. Section 521 of the Bankruptcy Code requires debtors to file certain documents
including, but not limited to, schedules, a statement of financial affairs and evidence of income for the
sixty (60) days prior to the filing of the bankruptcy petition. Section 1321 requires Chapter 13 debtors
to file a plan. Pursuant to Section 109(h), in order to be eligible for bankruptcy relief, individual debtors
must obtain a credit briefing within the 180 day period preceding the filing of the bankruptcy

petition.

3. Bankruptcy Rules 1007(b)(1) and (b)(6) and 1007-1(c) require the filing of schedules,
a statement of financial affairs, evidence of income, means test forms and valid credit briefing
certificate(s) within 14 days of the filing of the bankruptcy petition. Bankruptcy Rule 3015 requires the
filing of a Chapter 13 plan within 14 days of the filing of a Chapter 13 petition, or in the case of
conversion of a case to one under Chapter 13, within 14 days of the conversion of the case to Chapter
13.

4. Section 1307(c) of the Bankruptcy Code provides the Court may dismiss a case for
cause. Section 1307(c) contains a nonexhaustive list of circumstances constituting cause for dismissal.
Included within that list are the failure to timely file a plan and the existence of an unreasonable delay by
the debtor that is prejudicial to creditors. The failure of the debtor to timely file required documents
represents an unreasonable delay that is prejudicial to creditors in that the failure to timely file required

documents delays the confirmation process and the resulting distribution to creditors.

WHEREFORE, for the reasons stated above, the Chapter 13 Trustee requests the Court

dismiss this Chapter 13 case pursuant to the provisions of 11 U.S.C. Section 1307(c).
Case: 19-14844 Doc:10 Filed: 12/23/19 Page: 3 of 4

NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to grant
the requested relief, or you wish to have your views considered, you must file a written response or
objection to the requested relief with the Clerk of the United States Bankruptcy Court for the Western
District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102 no later than 14 days
from the date of filing of this request for relief. You should also serve a file-stamped copy of your
response or objection to the undersigned movant/movant's attorney [and others who are required to be
served] and file a certificate of service with the Court. Ifno response or objection is timely filed, the
Court may grant the requested relief without a hearing or further notice.

The 14 day period includes the three (3) days allowed for mailing provided for in Bankruptcy
Rule 9006(f).

Respectfully submitted,
s/John Hardeman

 

John Hardeman, Trustee

321 Dean A. McGee Avenue
PO Box 1948

Oklahoma City, OK 73101
13trustee@chp130kc.com
Tel: (405) 236-4843

Fax: (405) 236-1004
Case: 19-14844 Doc:10_ Filed: 12/23/19 Page: 4 of 4

CERTIFICATE OF MAILING
This is to certify that on December 23, 2019, a true and correct copy of the foregoing
document was served by U.S. Mail, first class, postage prepaid, on the following:
Jennifer Nicole Stolfa

12928 Saint Andrews Drive
Oklahoma City, OK 73120

s/John Hardeman

 

John Hardeman, Trustee

sm
